Name: 2002/44/EC: Council Decision of 20 December 2001 amending Part VII and Annex 12 to the Common Consular Instructions and Annex 14a to the Common Manual
 Type: Decision_ENTSCHEID
 Subject Matter: prices;  international law;  accounting
 Date Published: 2002-01-23

 Avis juridique important|32002D00442002/44/EC: Council Decision of 20 December 2001 amending Part VII and Annex 12 to the Common Consular Instructions and Annex 14a to the Common Manual Official Journal L 020 , 23/01/2002 P. 0005 - 0006Council Decisionof 20 December 2001amending Part VII and Annex 12 to the Common Consular Instructions and Annex 14a to the Common Manual(2002/44/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Council Regulation (EC) No 789/2001 of 24 April 2001 reserving to the Council implementing powers with regard to certain detailed provisions and practical procedures for examining visa applications(1),Having regard to Council Regulation (EC) No 790/2001 of 24 April 2001 reserving to the Council implementing powers with regard to certain detailed provisions and practical procedures for carrying out border checks and surveillance(2),Having regard to the initiative of the Kingdom of Belgium,Whereas:(1) The fees to be levied in connection with an application for a visa correspond to the administrative costs incurred. The Common Consular Instructions and the Common Manual should therefore be amended accordingly.(2) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark is not participating in the adoption of this Decision, and is therefore not bound by it or subject to its application. Given that this Decision aims to build upon the Schengen acquis under the provisions of the third part of Title IV of the Treaty establishing the European Community, Denmark will, in accordance with Article 5 of the said Protocol, decide within a period of six months after the Council has adopted this Decision whether it will transpose it into its national law.(3) As regards the Republic of Iceland and the Kingdom of Norway, this Decision constitutes a development of the provisions of the Schengen acquis falling within the area referred to in Article 1, point B, of Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis(3).(4) In accordance with Articles 1 and 2 of the Protocol on the position of the United Kingdom and Ireland annexed to the Treaty on European Union and to the Treaty establishing the European Community, Ireland and the United Kingdom are not participating in the adoption of this Decision and are not therefore bound by it or subject to its application,HAS ADOPTED THIS DECISION:Article 1Section 4 of Part VII of the Common Consular Instructions shall be replaced by the following: "4. Fees to be charged corresponding to the administrative costs of processing visa applicationsThe fees to be levied corresponding to the administrative costs of processing the visa application are listed in Annex 12.However, no fees are to be levied for administrative costs for visa applications by nationals of third countries who are members of the family of a Union citizen or of a national of a State party to the EEA Agreement, exercising their right to free movement."Article 2In Annex 12 of the Common Consular Instructions and Annex 14a of the Common Manual:- the title and the sentence "Fees, in euro, to be charged when issuing uniform visas" shall be replaced by "Fees to be charged, in euro, corresponding to the administrative costs of processing the visa application";- the following sentence shall be added after the table: "These fees are to be charged in euro, in US dollars or in the national currency of the third country where the application is made."Article 31. This Decision shall apply as from 1 July 2004 at the latest.2. Member States may apply this Decision before 1 July 2004, provided that they notify the General Secretariat of the Council of the date from which they are in a position to do so.3. If all the Member States apply this Decision before 1 July 2004, the General Secretariat of the Council shall publish in the Official Journal of the European Communities the date from which the last Member State applied the Decision.Article 4This Decision is addressed to the Member States in accordance with the Treaty establishing the European Community.Done at Brussels, 20 December 2001.For the CouncilThe PresidentC. PicquÃ ©(1) OJ L 116, 26.4.2001, p. 2.(2) OJ L 116, 26.4.2001, p. 5.(3) OJ L 176, 10.7.1999, p. 31.